RAND, J.
There are certain circumstances in this case which lead us to the conclusion that the plaintiff should prevail, notwithstanding that plaintiff’s suit was dismissed by the learned trial judge who heard the testimony and had the opportunity to observe the manner and demeanor of the witnesses while on the stand. This case involves a question of fact only. It is unnecessary to go into the details of the testimony. It is only necessary to say that the testimony offered by the defendant is unsatisfactory in character and contradictory in terms, and contains no intrinsic evidence of truth.
Plaintiff’s testimony, on the other hand, is clear and convincing, and is strongly supported by the testimony of Mrs. Packard, a daughter by her former marriage, and by Mrs. Macklin, a daughter by the defendant. From this testimony it appears that *168the defendant has repeatedly abused, kicked and beaten the plaintiff, and that his conduct toward her has been reprehensible in the highest degree, and such as to entitle her to a divorce.
While upon the stand the defendant testified that he charged his wife with no improper conduct toward other men, and that he was willing and anxious to resume his marriage relations with her if her consent could be obtained. In spite of this admission on his part, his principal defense consisted of what we believe to have been an unjustifiable and unwarranted attack upon her character. The testimony shows that the plaintiff has been a hardworking, industrious woman; that she is the mother of seven children, four of whom are adults, and there is not a syllable of testimony in the record which would justify us in concluding that this woman, of mature years, has been guilty of even the slightest misconduct or impropriety. On the contrary, we are convinced that she is a good woman who has suffered for years from the brutality of her husband.
Defendant’s unsatisfactory explanation of his failure to materially assist his wife in the support and maintenance of his three minor children for nearly three years following their separation, shows an entire lack, upon his part, of parental solicitude for their welfare. His conduct in this regard directly contradicted his protestations of love and affection for his children, and evidenced a willingness on his part that the entire burden of their support should fall upon his wife.
For these reasons, the decree will be reversed and a decree will be entered herein, dissolving the bonds of matrimony heretofore and now existing between the plaintiff and' the defendant, and decreeing that *169the plaintiff is the owner of an undivided one-third interest in fee-simple title of the real property hereinbefore described, and that plaintiff have and recover her costs and disbursements upon this appeal. Reversed and Decree Entered..